  Case 5:18-cv-03597-JLS Document 29 Filed 12/09/19 Page 1 of 8



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRANDON M. WILBORN                    :
              Plaintiff               :
                                      :
       v.                             :   Civil Action No. 18-3597
                                      :
JEFFERSON B. SESSIONS III,            :
Attorney General of the United        :
States                                :
                                      :
THOMAS E. BRANDON,                    :
Acting Director, Bureau of Alcohol,   :
Tobacco, Firearms, and Explosives     :
                                      :
CHRISTOPHER WRAY,                     :
Director of the Federal Bureau of     :
Investigation                         :
                                      :
UNITED STATES OF                      :
AMERICA,                              :
               Defendants             :

         PLAINTIFF’S REPLY BRIEF IN SUPPORT OF HIS
      MOTION FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 5:18-cv-03597-JLS Document 29 Filed 12/09/19 Page 2 of 8



       Plaintiff Brandon M. Wilborn, (hereinafter “Mr. Wilborn” or “Plaintiff”) by and through

his counsel, hereby submits this Reply Brief in Support of his Motion for Declaratory and

Injunctive Relief.



I.         Argument


       Noticeably devoid from the Government’s Brief (Doc. 28) is any response to the fact, as

raised in Plaintiff’s Brief (Doc. 27-1) at 1-2, that it conceded that this matter was not an as-

applied challenge; but rather, a facial statutory challenge, where Plaintiff on behalf of himself,

and those similarly situated, sought declaratory and injunctive relief (Doc. 27-1 at 1-6). While

the Government initially attempts to paint this Court’s Decision (Doc. 21) as an as-applied

determination (Gov’t Brief at 5), it thereafter acknowledges that this Court addressed “whether,

as a matter of statutory interpretation, a Section 302 commitment constitutes an ‘adjudication’

or ‘commitment’ under 18 U.S.C. § 922(g)(4)” (id. (emphasis added)) and then goes on to

concede that this Court held that “a Section 302 examination does not constitute an

‘adjudication’ or ‘commitment’ for purposes of 18 U.S.C. § 922(g)(4) [which] is not specific to

Wilborn.” Id. at 6 (emphasis added).

       Thus, while conceding that this Court held that a Section 302 examination and treatment

does not trigger a prohibition pursuant to Section 922(g)(4) and that the holding was not – nor

could it be – specific to Mr. Wilborn, the Government intends to continue to deny in perpetuity,

pursuant to Section 922(g)(4), every other individual, who was merely examined and treated,

pursuant to Section 302, from ever being able to exercise their constitutional right to keep and




                                                  1
           Case 5:18-cv-03597-JLS Document 29 Filed 12/09/19 Page 3 of 8



bear arms. In fact, this is the Government’s modus operandi 1 and why Mr. Wilborn brought this

challenge on behalf of himself and those similarly situated, as the Government refused to comply

with the U.S. District Court for the Western District of Pennsylvania’s decision in Franklin v.

Sessions, 291 F.Supp.3d 705, 716-717 (W.D. Pa. 2017), holding that a Section 302 examination

and treatment does not trigger a prohibition, pursuant to Section 922(g)(4). It was only due to the

Government’s refusal to abide by that court decision that forced Mr. Wilborn, and those similarly

situated, to institute this action.

        Moreover, the Government also fails to respond to the fact that throughout this entire

litigation, as discussed in Plaintiff’s Brief at 1-3, Plaintiff has consistently filed on behalf of

himself and those similarly situated, and the Government never raised any issue with this Court

granting declaratory and injunctive relief to all those similarly situated. In fact, as addressed in

Plaintiff’s Brief at 3 and undisputed by the Government, it was not until more than 90 days after

this Court issued its decision of August 5, 2019, that the Government, for the first time, raised

issue with this Court granting relief to those similarly situated. Accordingly, this Court should

deem the Government’s objection waived.

        Nevertheless and perhaps even more disconcerting is the fact that the Government

attempts to mislead this Court in two material ways. First, it falsely contends in its Brief at 4, fn

1., that “removing all Section 302 commitments from the NICS database would impair the

Commonwealth’s ability to enforce its firearm statute.” Setting aside the fact that there is no

evidence of record to support this contention – nor could there be, since it is false – as the



1
  The Government seeks to have every individual, who was examined and treated pursuant to
Section 302, obtain counsel and spend tens of thousands of dollars fighting it, even though every
court that has issued a decision on this issue has ruled that a Section 302 examination and
treatment is insufficient to trigger a prohibition pursuant to Section 922(g)(4). It is interesting
that the Government appears to believe it can ignore court decisions with impunity.

                                                   2
          Case 5:18-cv-03597-JLS Document 29 Filed 12/09/19 Page 4 of 8



Government is acutely aware, Pennsylvania is a Point of Contact (“POC”) state, where it relies

first and foremost on its own background check system and data 2 (referred to as “PICS” for

Pennsylvania Instant Check System 3) – which includes all Section 302 commitments – and

secondarily on the NICS system. Thus, by the Government removing Section 302 commitment

records from the NICS system, it would not affect, in any manner, the PICS system or the

Commonwealth’s ability to enforce its firearm statute, as all the requisite data for those state law

prohibitors is and would remain in the Commonwealth’s background check system.

       Second, the Government provides a red herring in citing to a case pending in the Third

Circuit – John Doe 1, et al. v. Governor of Pennsylvania, et al., No. 19-1927 (3d. Cir) – which

has no relevancy to whether a Section 302 evaluation and treatment is statutorily sufficient to

trigger the prohibition of Section 922(g)(4). As the Government is acutely aware, the John Doe 1

case involves a constitutional challenge to whether state law – 18 Pa.C.S. § 6105(c)(4) – can

strip an individual of his/her right to keep and bear arms, in the absence of due process, in

relation to an involuntary commitment.

       Regardless, as the Government concedes that this “Court’s conclusion that a Section 302

examination does not constitute an ‘adjudication’ or ‘commitment’ for purposes of 18 U.S.C. §

922(g)(4) is not specific to Wilborn,” (Doc 28 at 6 (emphasis added)), consistent with 28 U.S.C.

§ 2202, this Court should grant the “necessary or proper relief based on a declaratory judgment

or decree,” since unless this Court declares that a Section 302 evaluation and treatment does not



2
  See, https://www.post-gazette.com/news/state/2013/01/19/Pa-sends-mental-health-data-for-
gun-checks/stories/201301190192 (reflecting that PA merely provides duplicative data to NICS
in relation to mental health commitments and that ATF was concerned with the Pennsylvania
State Police uploading Section 302 commitments, as ATF was still attempting to determine
whether a Section 302 evaluation and treatment was a prohibitor under federal law).
3
  See, https://www.psp.pa.gov/firearms-information/Pages/Pennsylvania-Instant-Checks-System-
--PICS.aspx.

                                                 3
          Case 5:18-cv-03597-JLS Document 29 Filed 12/09/19 Page 5 of 8



constitute an “adjudication” or “commitment” for purposes of Section 922(g)(4) and issues an

injunction against the Government contending that a Section 302 commitment does constitute an

“adjudication” or “commitment” for purposes of Section 922(g)(4), the Government, in outright

defiance of this Court’s decision, will continue to deprive others of their fundamental

constitutional right to keep and bear arms, merely because they were evaluated and treated,

pursuant to Section 302.

       While the Government contends that this Court does not have the power to grant the

relief requested, it is telling that the Government does not discuss any of the cases, cited to by

Plaintiff, holding to the contrary, nor does it even mention F.R.C.P. 71, which explicitly

addresses “an order grant[ing] relief for a nonparty” and that the “procedure for enforcing the

order is the same as for a party.” Nevertheless, let there be no dispute that this Court does have

the power to prevent the manifest injustice proposed by the Government. In a case that the

Government recently litigated, the U.S. Supreme Court specifically upheld a preliminary

injunction for the Plaintiffs and all those “similarly situated to them.” Specifically, in Trump v.

Int’l Refugee Assist Project (IRAP), 137 S.Ct. 2080 (2017), the U.S. Supreme Court addressed

whether, where there were only a couple plaintiffs in a non-class action complaint, it was proper

to issue a preliminary injunction against the entire operation of an executive order temporarily

suspending entry of all foreign nationals from seven countries, including those similarly situated.

While limiting the breadth of the preliminary injunction by excluding from it foreign nationals

“who have no connection to the United States at all,” the Court explicitly upheld the preliminary

injunction in relation to the plaintiffs and all those “similarly situated to them—that is, people or

entities in the United States who have relationships with foreign nationals abroad, and whose

rights might be affects if those foreign nationals were excluded.” Id. at 2088.




                                                  4
          Case 5:18-cv-03597-JLS Document 29 Filed 12/09/19 Page 6 of 8



       This case is no different than IRAP and it is extremely telling that the Government does

not address why it should be permitted to openly defy this Court’s decision and continue to strip

individuals of their right to keep and bear arms, merely as a result of a Section 302 evaluation

and treatment, which this Court found was insufficient for such purposes. Accordingly, to

prevent the manifest injustice proposed by the Government, this Court must issue the relief

requested by Mr. Wilborn and those similarly situated.

       Alternatively, as Plaintiff requested in his Brief at 6, if, arguendo, this Court still

believes, for some reason, that it does not have the requisite authority to grant the relief

requested, given the Defendants’ contention that everyone who was solely evaluated and treated

pursuant to Section 302 should be a party to this proceeding in order for them to be granted

relief, Mr. Wilborn respectfully requests leave either pursuant to F.R.C.P. 20 to join all such

individuals or pursuant to F.R.C.P. 15 to file an amended complaint for the sole purpose of

adding class action averments, as justice requires that each individual, aggrieved by the

Defendants’ contention, need not have to individually file suit. While the Government objects to

this because it was requested “after judgment has already been entered” (Doc. 28 at 7), the

Government finds itself in the untenable position, as discussed supra, of having never objected to

the issuance of declaratory and injunctive relief on behalf of those similarly situated, until more

than 90 days after this Court’s decision. Thus, either the Government has waived its objection by

failing to raise it before judgment or, no different than the Government, the Plaintiff can now

raise this issue, since there can be no dispute that the Government lulled Plaintiff and those




                                                  5
            Case 5:18-cv-03597-JLS Document 29 Filed 12/09/19 Page 7 of 8



similarly siuated into believing there was no dispute as to the Court’s authority to grant relief to

everyone similarly situated. 4



    II.      Conclusion


          For the reasons set forth supra, Mr. Wilborn and those similarly situated respectfully

request this Honorable Court grant their request for declaratory and injunctive relief, or, in the

alternative, grant them leave to either join all similarly situated individuals or to file an amended

complaint with class action averments.




Dated: December 9, 2019                                     Respectfully Submitted,



                                                             ________________________
                                                             Joshua Prince, Esq.
                                                             Attorney Id. No. 306521
                                                             Joshua@CivilRightsDefenseFirm.com

                                                             Adam Kraut, Esq.
                                                             Attorney Id. No. 318482
                                                             AKraut@CivilRightsDefenseFirm.com

                                                             Civil Rights Defense Firm, P.C.
                                                             646 Lenape Road
                                                             Bechtelsville, PA 19505
                                                             (888) 202-9297 (t)
                                                             (610) 400-8439 (f)

                                                             Attorneys for Plaintiff




4
 This is based upon that which was pled in the Complaint and argued in the motions and briefs
before this Court, all without objection by the Government.

                                                   6
           Case 5:18-cv-03597-JLS Document 29 Filed 12/09/19 Page 8 of 8



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and accurate copy of the foregoing was filed

electronically through the Eastern District of Pennsylvania Electronic Filing System. Notice of

this filing will be sent by operation of the Court’s Electronic Filing System to all registered users

in this case.


                                                      Civil Rights Defense Firm, P.C.


Date: December 9, 2019                        By:     ____________________
                                                      Joshua Prince, Esq.
                                                      Attorney Id. No. 306521
                                                      Civil Rights Defense Firm, P.C.
                                                      646 Lenape Rd.
                                                      Bechtelsville, PA 19505
                                                      888-202-9297 ext 81114
                                                      610-400-8439 (fax)
                                                      Joshua@Civilrightsdefensefirm.com




                                                  7
